Citation Nr: 1635705	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for erythrocytosis of undetermined etiology, anemia, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1977, and from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in San Diego, California.  

This appeal was initially developed to include the issue of service connection for a bilateral knee disability.  A June 2014 rating decision granted service connection and assigned separate 10 percent evaluations for each knee, and a noncompensable rating for a left knee scar, effective November 22, 2010.  As the issue of entitlement to service connection for a bilateral knee disability has been granted, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

1.  The Veteran's erythrocytosis of undetermined etiology is productive of slight anemia, consistent with iron deficiency, with some fatigue, but is otherwise asymptomatic.

2.  The Veteran has not experienced repeated hemolytic sickling crises with continuing impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for erythrocytosis of undetermined etiology, anemia, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.117, Diagnostic Codes 7799-7714 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in May 2011.  The Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The RO has rated the Veteran's disability by analogy to sickle cell anemia under 38 C.F.R. § 4.117, Diagnostic Code 7714.  Under that code, a 10 percent evaluation is warranted when the condition is asymptomatic, established case in remission, but with identifiable organ impairment.  A 30 percent evaluation is warranted for repeated hemolytic sickling crises with continuing impairment of health.  A 60 percent evaluation is warranted for painful hemolytic crises several times a year or with symptoms precluding other than light manual labor.  A 100 percent evaluation is warranted for repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2015).

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

That said, a review of the medical evidence, including the Veteran's service treatment records shows there is no indication that the Veteran has been diagnosed with sickle cell anemia.  Accordingly, the Board finds that the rating criteria employed under DC 7700 Anemia, hypochromic-microcytic and megalo-blastic, such as iron-deficiency and pernicious anemia more adequately encompass the diagnosis and symptoms that the Veteran has.  

Under 38 C.F.R. § 4.117, Diagnostic Code 7700, a 10 percent evaluation is warranted for hemoglobin (Hgb) 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted for hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted for hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 or 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent evaluation is warranted for hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  

A review of the Veteran's VA treatment records notes that his anemia has been treated on and off with iron supplements.  Treatment records from March 2011 to March 2014 reflect Hgb readings that range from 11.7 to 17.3.  

A May 2011 VA examination report reflects that the Veteran reported being diagnosed with erythrocytosis, polycythemia vera, and sickle cell anemia.  As noted above, the evidence does not show a diagnosis of sickle cell anemia and the VA examiner ruled out sickle cell anemia at the VA examination.  The examiner assigned a continued diagnosis of erythrocytosis of undetermined etiology that the examiner stated was quiescent at the time of the examination.  Diagnostic complete blood count (CBC) testing showed a slightly elevated red blood cell count (RBC) of 6.02 (normal level is 4 to 5.6) and a Hgb level of 12 (normal being 12.5).  The Veteran was noted to have a very slight anemia, consistent with iron deficiency based on his slightly below normal Hgb level of 12.  The Veteran reported that he was easily fatigued and had multiple joint aches and pains; however, the examiner stated the more likely etiologies of those symptoms were the Veteran's multiple joint arthritis and spinal stenosis conditions.  The examiner did note that the Veteran's iron deficiency anemia would explain some of his fatigue.  The Veteran's physical examination was noted to be within normal limits and a diagnosis of erythrocytosis was described by the examiner as asymptomatic given the near normal RBC quantity and normal platelet count.  

The evidence of record demonstrates that the Veteran's erythrocytosis is not shown to involve the symptoms or impairment contemplated in the Rating Schedule for an evaluation greater than 10 percent.  While the Veteran reported symptoms of easy fatigability which have, in part, been attributed to his iron deficiency anemia, he has not had hemoglobin levels at 8gm/100 ml or less.  Therefore, an evaluation greater than 10 percent for the Veteran's service-connected blood disability is not warranted.  

The Board has also considered whether an extraschedular referral is warranted for the Veteran's erythrocytosis of undetermined etiology disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  His symptomatology has consisted of easy fatigability and slight anemia.  These symptoms are contemplated in the rating criteria; therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In this case, the Veteran also has separate ratings for bilateral knee chondromalacia, bursitis, and DJD; thoracolumbar DJD; hiatal hernia; left knee scar; and hemorrhoids.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

Entitlement to a rating in excess of 10 percent for erythrocytosis of undetermined etiology, anemia, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


